Broyles, C. J.
1. “When in an application for a mandamus to compel a judge to certify a bill of exceptions it appears that the counsel tendering the bill of exceptions and the judge disagree as to what parts of the record are material to a clear understanding of the errors complained of, and that the judge refuses to sign the bill of exceptions until such parts of the record as he claims are material are specified therein to be transmitted to the Supreme Court, and that the counsel tendering the bill of exceptions neither makes the specifications required nor requests the judge to make them for him, this court will not undertake to determine the issue thus made between the judge and counsel, and a mandamus nisi will be denied.” Brinson v. Callaway, 112 Ga. 162, 163 (37 S. E. 177).
2.' Under the above-stated ruling and the facts of the instant case the judge was justified in declining to certify the bill of exceptions tendered him.

Mandamus nisi denied.


Luke and Bloodworlh, JJ., concur.